Citation Nr: 0206524	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  95-00 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for postoperative residuals 
of a sinus/rhinitis disorder on a direct basis or on the 
basis of aggravation. 

Entitlement to service connection for a back disability.

Entitlement to a rating in excess of 30 percent for service-
connected migraine headaches.  

REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The claimant served on active duty in the United States Army 
from December 29, 1986, to January 27, 1987, and on active 
duty with the United States Air Force from October 2, 1990, 
to September 3, 1992.  He did not serve in the Southeast Asia 
theater of operations during the Persian Gulf War.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of June 1994 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  On May 18, 2000, the Board issued 
a decision which the claimant appealed to the United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court").  In the Board's decision, it denied the claims for 
service connection listed on the title page of this decision 
on the basis that those claims were not well grounded, and 
granted an increased rating of 30 percent for the claimant's 
service-connected migraine headaches.  

In March 2001, the Secretary of Veterans Affairs, through 
counsel, filed a motion with the Court to remand the matter, 
contending that a remand was necessary due to the recent 
passage of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)], citing, in particular, 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  In an order 
dated April 11, 2001, the Court ordered that, to the extent 
that the Board's May 18, 2000, decision was unfavorable to 
the claimant, that decision was vacated and the matter 
remanded to the Board for another decision, taking into 
consideration the matters raised in the Court's order.  

In its April 2001 order, the Court further stated that the 
claimant was free to submit additional evidence and 
arguments, and that the Board must address them.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curiam 
order) (on remand, appellant free to submit additional 
evidence and argument); Quarles v. Derwinski,  3 Vet. 
App. 129 (1992) (on remand, Board must consider additional 
evidence and argument in assessing entitlement to benefit 
sought).  In addition, the Court directed that if the 
circumstances warranted, the Board was authorized and 
obligated to remand the claim to the RO for further 
development.  See 38 C.F.R. § 19.9(a) (2001); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  


REMAND

This case is remanded to the RO because it requires 
exceptionally extensive development and the RO has performed 
little or no development.  As the Board previously found the 
claimant's service connection claims not well grounded, the 
additional development needed was not accomplished.

The RO must review the text of this Remand order in its 
entirety prior to undertaking the actions specified in the 
subparagraphs concluding this order. 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)].  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)].  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  



Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  In general, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA, including its implementing regulations, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  First, VA has a 
duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  Further, the VCAA redefines VA's 
duty to assist under the new  38 U.S.C.A. § 5103A(a) through 
(d), including the provision of a medical examination and 
obtaining a medical opinion, unless "no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096, 2097-98 (November 9, 2000) [codified as amended at 
38 U.S.C. §§ 5102, 5103, and 5103A].

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more 
favorable to the claimant shall apply.  That decision further 
stated that it was not the function of the Court to determine 
in the first instance which version of the law is 
more favorable to the claimant.  Baker v. West, 11 Vet. 
App. 163 (1998);  Dudnick v. Brown, 10 Vet. App. 79 (1997).  
However, VA's General Counsel has already determined, in a 
precedential opinion that the Board is bound to follow, see 
38 U.S.C. A. § 7104(c) (West 1991); 38 C.F.R. §§ 14.507, 
20.101(a) (2001);  Colayong v. West, 12 Vet. App. 524, 536-37 
(1999);  Sabonis v. Brown, 6 Vet. App. 426, 429 (1994), that 
the VCAA is more favorable to claimants than the law in 
effect prior to its enactment, see VAOPGCPREC 11-00 (Nov. 27, 
2000).  See Janssen v. Principi, 15 Vet. App. 123 (2001) (per 
curiam) 

The claimant's service medical records from his first period 
of active service are incomplete, and only a single page of 
his service entrance examination is available.  The extant 
records show that the claimant initially served on active 
duty in the United States Army from December 29, 1986, to 
January 27, 1987.  His service entrance examination, 
conducted in November 1986, disclosed no abnormalities of the 
nose, sinuses, mouth or throat.  On January 5, 1987, his 
first day of basic training, the claimant was seen in the 
Trainee Medical Clinic, Fort Sill, and stated that he was hit 
by a car 4 1/2 years previously, but did not report that injury 
at the time of service entry.  Two days later, the claimant 
was again seen, stating that "there are things [he] didn't 
tell about [his] physical condition", alleging dizziness, 
headaches, and difficulty breathing through his nose since 
childhood, and offering a history of a severely deviated 
septum prior to service entry.  Examination revealed a 
bilateral nares restriction to respiration, septal deviation, 
turbinate hypertrophy, and an airway obstruction, which was 
found to have existed prior to service entry.  It was 
determined that treatment was not indicated, and he was 
referred for Entrance Physical Standards Board proceedings.  

The Court has held that a veteran's statements are competent 
as to the onset and continuity of symptomatology, including 
pain.  Heuer v. Brown,  7 Vet. App. 379, 384 (1995);  Falzone 
v. Brown,  8 Vet. App. 398, 405 (1995).

On January 7, 1987, the Entrance Physical Standards Board 
determined that the claimant was in his first week of 
training; that he was unable to breath through his nostrils 
because of an airway obstruction with significant septal 
deviation and turbinate hypertrophy; that he was medically 
unfit for enlistment in accordance with current medical 
fitness standards; that in the opinion of the evaluating 
physicians, such condition existed prior to service entry and 
was not aggravated by service, but had existed since 
childhood; and that he was not fit for military duty until he 
had undergone repair of the septum.  The claimant was 
notified and concurred with the medical findings, requesting 
that he be discharged from active duty.  Pursuant to AR 635-
200, he was subsequently awarded an uncharacterized entry 
level separation on January 27, 1987. 

On remand, the RO should ask the National Personnel Records 
Center (NPRC) to make a further search for additional service 
medical and service administrative and personnel records of 
the claimant's first period of active service, including his 
compete service entrance and service separation examinations, 
any Report of Medical History completed by the claimant at 
service entry or separation, and any additional records 
bearing upon his Medical Board or Physical Evaluation Board 
proceedings.  The RO should further ask the claimant to 
complete and submit VA Form 21-4179, Report of Accidental 
Injury, providing the names and addresses of all physicians 
or facilities providing treatment for his injuries sustained 
when struck by a motor vehicle in approximately mid-1982.  
With any necessary authorization from the claimant, the RO 
should obtain the complete clinical records of the claimant's 
treatment following that injury, as well as the traffic 
accident investigative report from the investigating law 
enforcement agency.  The RO should further ask the claimant 
to complete and submit VA Forms 21-4142 for each physician or 
medical facility providing treatment for dizziness, 
headaches, and difficulty breathing through his nose during 
the period from childhood to service entry in December 1986.  
All such evidence should be associated with the claims 
folder.

The record shows that the claimant subsequently sought to 
enlist in the United States Air Force in November 1989, 
submitting a report of medical history stating that he had 
been rejected for military service and had been discharged 
from military service for mental, physical, or other reasons.  
He further stated that he had undergone a septoplasty in 
1987.  A report of medical treatment from Dr. O.N.E., a 
private physician, stated that he had treated the claimant 
from March through May 1987; that he had performed an 
outpatient septoplasty on the claimant for a diagnosed septal 
deviation in March 1987; that the current status of that 
condition was "cured"; and that the prognosis was 
excellent.  

At the time of applying for enlistment in the U.S. Air Force 
in November 1989, the claimant reported that he had been 
employed by Datafold, 2840 Sprouse Road, Richmond, Virginia 
23231, from February through September 1988; by Mobility 
Print, 6701 Janaway Road, Richmond, Virginia 23228, from 
September 1988 through July 1989; and by Reliable Electric 
Company, 1734 Kelly Road, Richmond, Virginia 23230, from July 
1989 to service entry.

On remand, and with any necessary authorization from the 
claimant, the RO should obtain the complete clinical records 
of his treatment by Dr. O.N.E. during the period between 
January 1987 and the present, including any diagnostic 
studies, X-ray reports, and operative reports.  The RO should 
further request the complete medical records, including any 
pre-employment physical examinations or insurance coverage 
examinations, in connection with the claimant's employment at 
Datafold, at Mobility Print, and at Reliable Electric Company 
during the periods set out above, as well as any Workman's 
Compensation claim filed by the claimant during those periods 
of employment.  The RO should further request the claimant's 
complete medical records in connection with the claimant's 
postservice employment as a truck driver, heavy equipment 
operator, and volunteer firefighter, including any 
preemployment physical examinations or insurance coverage 
examinations.  The claimant should further be asked to 
provide the names and addresses of all private physicians or 
facilities providing treatment for a deviated septum or other 
nasal trauma or pathology, including the asthma noted at 
service entry, or back or headache complaints, prior to 
service entry, between his periods of active service, or 
subsequent to service separation.  All such evidence should 
be associated with the claims folder.

The Court has stated that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing a claim, he 
or she cannot passively wait for it in those circumstances 
where he or she may or should have evidence that is essential 
in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991); reconsidered, 1 Vet. App. 406 (1991);  
Wamhoff v. Brown,  8 Vet. App. 517, 522 (1996).  The Federal 
Circuit Court has held that the general rule is that where 
evidence to prove a fact is peculiarly within the knowledge 
and competence of one of the parties, fairness requires that 
party to bear the burden of coming forward.  Jensen v. Brown,  
19 F.3d. 1413 (Fed. Cir. 1994).  On remand, the claimant 
should again be specifically informed that notwithstanding 
VA's duty of notice and assistance under the VCAA, the 
ultimate responsibility for furnishing evidence lies with 
him.  

A report of medical history completed by the claimant at the 
time of his service entrance examination in May 1990 cited a 
history of asthma, occasional treatment for nasal congestion, 
and occasional nasal obstruction, as well as a septoplasty in 
1987.  His May 1990 service entrance examination included a 
summary of defects noting correction of nasal deviation in 
1987.  On entry into active service in October 1990, his 
service entrance examination was screened at the Wilford Hall 
Medical Center, Lackland Air Force Base (AFB), and asthma was 
noted.  He was seen in April 1991 for complaints of 
headaches, nausea, light-headedness and a cold, and the 
assessment was probable viral syndrome.  He was again seen in 
April 1991 for complaints of "sinus infection", and was 
found to have a purulent catarrhal discharge, thickening of 
the left maxillary sinus, and nasal congestion, assessed as 
left maxillary sinusitis.  X-rays of the sinuses were within 
normal limits in April 1991, while subsequent X-rays in April 
1991 revealed a possible mild mucosal thickening of the wall 
of the maxillary sinuses versus an equipment artifact.  The 
claimant asserted that he was having possible migraine 
headaches due to sinus pressure.  Examination revealed that 
his nasal mucosa were hyperemic, with left maxillary sinus 
thickening but no facial tenderness, and the assessment was 
left maxillary sinusitis.  It was thought that the claimant's 
headache complaints were due to sinus pressure.  He was again 
seen at the end of April 1991 for worsening congestion, but 
X-rays at the end of April 1991 showed clear sinuses, nasal 
congestion, and swollen nasal mucosa.  The assessment was 
rhinosinusitis.

In April 1991, the claimant was seen for complaints of low 
back pain of three hours duration with complaints of 
tenderness over the mid-back, pain on left rotation and right 
lateral bending, and no history of antecedent injury.  
Examination revealed no abnormalities, deformity or muscle 
spasm of the spine.  The assessment was suspected muscle 
strain versus facet syndrome.  He was prescribed Motrin, 
heat, and range of motion exercises.  In May 1991, the 
claimant was referred to the allergy clinic for complaints of 
nasal congestion, headaches, and nasal mucosa consistent with 
vasomotor rhinitis, but no history of allergies, and a 
provisional diagnosis of: rule out atrophy.  Skin tests 
revealed allergic reactions to box elder/maple and to 
ragweed, controlled with histomines.  Vasomotor rhinitis was 
subsequently diagnosed, and outfracture of the inferior 
turbinates with cryosurgery of the inferior turbinates was 
recommended.  The diagnoses were vasomotor rhinitis; headache 
secondary to vasomotor rhinitis; and enlarged inferior 
turbinates, bilaterally.  Outfracture of the inferior 
turbinates with cryosurgery of the inferior turbinates was 
accomplished in May 1991.  He tolerated the procedure well, 
and was returned to full duty the following day.  On follow-
up appointment in June 1991, the claimant complained of 
headaches, and it was noted that his airway was not wide open 
despite the nasal surgery for vasomotor rhinitis.  It was 
recommended that a turbinectomy be considered if he continued 
to have no relief of symptoms.  

The service medical records show that in July 1991, the 
claimant's history of a pulled back muscle was cited, and it 
was noted that such had resolved quickly.  The claimant 
related that he felt that he had been limited by sinus 
headache problems, and he was referred for consultation 
regarding Medical Board proceedings due to a history of 
persistent cephalgia, septal surgery, sinus pressure, etc.  
It was noted on consultation that he had been separated from 
the Army while at training camp in 1987 for significant 
septal deviation and inability to move air through his nose.  
The assessment was cephalgia, significant, unresolved, with a 
history of septoplasty, 1987, possibly a condition existing 
prior to service entry.  A neurological consultation in 
September 1991 disclosed no neurological abnormalities, while 
the impression was moderate frontal migraine, and Pamelor was 
prescribed.  Another neurological consultation in November 
1991 cited the veteran's complaints of headaches, noting that 
such sounded as if they had a vascular component and that 
such were not responsive to Inderal and Pamelor.  His 
neurological examination was normal, and the assessment was 
daily headaches with migrainous features, and Verapamil was 
prescribed.  The examiner expressed the opinion that there 
might be a psychologic component to the veteran's headache 
complaints, and he was referred to the mental health clinic.  
Psychometric testing in December 1991 yielded no Axis I or II 
psychiatric diagnoses, while an Axis III diagnosis of 
"persistent headaches (migraine?) since February 1991" was 
provided.  




In January 1992, it was stated that the claimant's headaches 
were not as severe on his new medication (Calan), and the 
diagnosis was rule out somatoform pain disorder.  He was also 
seen in January 1992 for complaints of low back pain of one 
week's duration.  Examination disclosed no motor, sensory or 
reflex deficits.  The assessment was mechanical low back 
pain, and he was given a two-week, limited duty profile 
precluding bicycle riding or weight training, and referred 
for physical therapy.  On neurological consultation in 
January 1992, the veteran asserted that his headaches were 
not responsive to Inderal, Pamelor or Verapamil, and he was 
prescribed Penactin.  His neurological examination was 
normal, and he was referred for counseling for Medical 
Evaluation Board proceedings.  A follow-up examination at the 
end of January 1992 disclosed that his back complaints had 
improved, and that his low back pain was stable and improving 
on the exercise program.  In mid-February 1992, the 
claimant's low back symptoms had resolved, and no 
abnormalities were found on examination.  In February 1992, 
he was given a one-year profile for recurrent headaches, not 
responsive to medication, pending Medical Board proceedings.  

In July 1992, the claimant was seen for Physical Evaluation 
Board proceedings at Wilford Hall Medical Center, Lackland 
AFB, and returned to his duty station at Ramstein AFB, 
Germany, via Andrews AFB.  At the time of departure from 
Lackland AFB, he was found to have no evidence of ear or 
sinus problems, while at Andrews AFB in August 1992, the 
claimant stated that his last migraine was July 21st, when he 
left England, and that he had not taken medications since 
January 1992.  He arrived at Ramstein AFB on August 7, 1992, 
and it was indicated that he was to be boarded out of the Air 
Force.  He denied any current headaches, appeared to be in no 
distress, and indicated that his last headache was more than 
two weeks previously.  No further service medical records are 
available, and the records of his Medical Board proceedings, 
including the narrative summary and service separation 
examination, and the records of his Physical Evaluation Board 
proceedings are not of record.  The claimant was 
administratively separated from service in September 1992 for 
an unstated disability.

On remand, the RO should ask the National Personnel Records 
Center (NPRC) to make a further search for additional service 
medical and service administrative and personnel records of 
the claimant's second period of active service with the U.S. 
Air Force, including his compete service entrance and service 
separation examinations, any Report of Medical History 
completed by the claimant at service entry or separation, and 
any additional records bearing upon his Medical Board or 
Physical Evaluation Board proceedings, including any 
narrative summary prepared for those proceedings.  

In his original application for VA disability compensation 
benefits, the claimant sought service connection for migraine 
headaches, stating that he was treated in service for that 
disorder between February 1991 and March 1992, but reporting 
no postservice treatment.  On VA examination in October 1992, 
the claimant provided a history of headaches since childhood, 
occurring approximately twice weekly, usually relieved with 
aspirin, and originally diagnosed as secondary to allergies 
such as hay fever.  He further related that while on active 
duty in February 1991, aspirin no longer relieved his 
headaches; that he was treated in service from February 1991 
to March 1992 for headaches occurring approximately twice a 
week; and that since service separation in September 1992, he 
had experienced only one mild headache, lasting approximately 
one and one-half hours, and relieved with Tylenol.  
Examination disclosed no orthopedic or neurologic 
abnormalities, and no motor, sensory or reflex deficits.  His 
carriage, posture and gait were normal, and examination of 
his head, face, neck, nose and sinuses was normal.  No 
musculoskeletal was normal, and cranial nerves were intact.  
The diagnosis was simple benign recurrent headaches, most 
likely a mild variant of migraine, by history.  

A rating decision of December 1992 granted service connection 
for migraine headaches on the basis of inservice aggravation 
of the preexisting condition, evaluated as 10 percent 
disabling.  The claimant was notified of that determination, 
but failed to file an appeal, and that decision became final 
after one year.  In July 1993, the claimant requested a 
rating in excess of 10 percent for his service-connected 
migraine headaches, citing treatment at the VAMC, Richmond, 
since May 1993.  He further claimed service connection for 
postoperative residuals of sinus surgery and for a low back 
injury.  Following additional VA examinations and a Social & 
Industrial Survey in September 1993, a rating decision of 
June 1994 denied service connection for a back disability and 
for postoperative residuals of sinus surgery, claimed as 
sinusitis/rhinitis, and denied a rating in excess of 10 
percent for migraine headaches, giving rise to this appeal.  

In his Notice of Disagreement, the claimant contended that 
his VA examinations were inadequate; that no VA eye, ear, 
nose and throat examination (EENT) was performed; that undue 
weight had been given to the opinion of the health care 
provider who had conducted his Social & Industrial Survey; 
that no X-ray or electrodiagnostic examination of his back 
had been accomplished; that he had not been afforded a 
specialist EENT examination; and that his current airway 
restriction and sinus pain was the result of his inservice 
surgery in 1991.  He cited the VA Rating Schedule provisions 
pertaining to the evaluation of his migraine symptoms, 
calling attention to those symptoms he had reported at the 
time of VA examination in September 1993.  In his Substantive 
Appeal, submitted in January 1995, the claimant reiterated 
those contentions, further stating that his current nasal 
disability is a residual of the aggravated nasal condition 
from October 1990 to September 1992, including the invasive 
turbinate surgery performed in May 1991, and did not exist 
prior to entrance into active duty and is not related to the 
preexisting nasal condition noted at service discharge in 
January 1987.  He argued that he had not been given 
appropriate VA specialist examinations, with medical opinions 
as to the nature of his current nasal malady, and medical 
opinions as to the relationship, if any, between the surgery 
performed in service and any current nasal malady.  

VA outpatient records, dated in June and July 1993, show that 
the claimant was seen for complaints of upper back pain after 
a fall while jogging, twisting his neck, with subsequent 
right arm numbness and tingling.  Entries dated in July 1993 
note his statement that he had migraine headaches in service, 
for which he took Motrin with good results.  The diagnostic 
impression was history of headaches.  Also in July 1993, the 
claimant complained that he was unable to use his 
firefighter's mask because of breathing problems due to a 
nasal obstruction.  Examination disclosed that his nose was 
without deformity, infection or drainage, but was congested.  
The diagnostic impression was nasal obstruction, possibly due 
to polyps.  

The record shows that the claimant has faulted the rating 
decision of June 1994 on the grounds that VA failed to comply 
with its duty to assist him and to provide 
competent medical examinations in accordance with the 
provisions of 38 C.F.R. §§ 3.326, 3.327, and Part 4, §§ 4.1-
4.10, as well as medical opinions as to the nature, extent, 
and disabling manifestations of his service-connected 
migraine headaches, and the disabling manifestations of his 
back disability and postoperative residuals of nasal surgery, 
including sinusitis/rhinitis.  

On remand, the RO should schedule special VA orthopedic and 
neurological examinations by qualified examiners who have 
reviewed the claimant's complete claims folder, including his 
service medical records, in order to determine the current 
nature, extent, and disabling manifestations of any chronic 
back disability found present, and to express their opinions 
as to whether any currently demonstrated back disability is 
related to the veteran's inservice back complaints in April 
1991 and January 1992, or to any trauma or pathology of the 
back shown during active service.  

In addition, the RO should schedule a special VA 
otolaryngology examination of the claimant by a qualified 
examiner who has reviewed the claimant's claims folder, 
including his complete service medical records and the 
private medical records of treatment and septoplasty in March 
1987, in order to determine the current nature, extent, and 
disabling manifestations of any chronic nasal abnormality, 
deformity, or obstruction found present, or any trauma or 
pathology of the nose or sinuses, including sinusitis or 
rhinitis.  The examiner should further state his or her 
medical opinion, based upon the clinical findings of septal 
deviation and turbinate hypertrophy on the third day of basic 
training, whether a deviated septum and turbinate hypertrophy 
existed prior to service entry.  The examining specialist 
should offer his or her medical opinion as to whether any 
current nasal disability found present originated or worsened 
during the claimant's periods of active service, and to 
express his or her opinion as to whether any currently 
demonstrated nasal disability, including sinusitis or 
rhinitis, if present, is related to the veteran's March 1987 
septal repair or to ameliorative nasal surgery during active 
service in May 1991.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999);  Quarles v. Derwinski,  3 Vet. App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom he has received treatment for his 
service-connected migraine headaches, 
including during his childhood and 
subsequently; for all private physicians 
or facilities providing treatment for a 
deviated septum or other nasal trauma or 
pathology, including the asthma noted at 
service entry, or for back or headache 
complaints, prior to service entry, 
between his periods of active service, or 
subsequent to service separation; and for 
his claimed back disability and 
postoperative residuals of nasal surgery, 
including sinusitis or rhinitis, during 
childhood and subsequently, including all 
postservice treatment records.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran in 
the possession of Dr. O.N.E. during the 
period between January 1987 and the 
present, to specifically include any 
treatment notes, diagnostic studies, X-
ray reports, and operative reports; all 
clinical records pertaining to treatment 
of the claimant for dizziness, headaches, 
a deviated septum, and difficulty 
breathing through his nose during 
childhood and during the period from 
childhood to service entry in December 
1986; and all clinical records pertaining 
to outpatient or other treatment of the 
claimant at the VAMC, Richmond, Virginia, 
since July 1993.  

2.  The RO should further ask the 
claimant to complete and submit VA Form 
21-4179, Report of Accidental Injury, 
providing the names and addresses of all 
physicians or facilities providing 
treatment for his injuries sustained when 
struck by a motor vehicle in 
approximately mid-1982.  With any 
necessary authorization from the 
claimant, the RO should obtain the 
complete clinical records of the 
claimant's treatment following that 
injury, as well as the traffic accident 
report from the investigating law 
enforcement agency.  

3.  With any necessary authorization from 
the claimant, the RO should request 
copies of any medical records, pre-
employment examinations, insurance 
coverage examinations, or Workman's 
Compensation records pertaining to the 
claimant in the possession of his 
previous employers, including Datafold, 
2840 Sprouse Road, Richmond, Virginia 
23231, from February through September 
1988; Mobility Print, 6701 Janaway Road, 
Richmond, Virginia 23228, from September 
1988 through July 1989; and Reliable 
Electric Company, 1734 Kelly Road, 
Richmond, Virginia 23230, from July 1989 
to service entry in October 1990.  The RO 
should further request copies of all 
medical records, pre-employment 
examinations, insurance coverage 
examinations, or Workman's Compensation 
records pertaining to the employment of 
the claimant as a truckdriver, heavy 
equipment operator, or volunteer 
firefighter since service separation.  

4.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for additional service 
medical records and service 
administrative and personnel records of 
the claimant's first period of active 
service (Army), including his compete 
service entrance and service separation 
examinations, any Report of Medical 
History completed by the claimant at 
service entry or separation, and any 
additional records bearing upon his 
Medical Board or Physical Evaluation 
Board proceedings.  In addition, the RO 
should ask the NPRC to make a further 
search for additional service medical 
records and service administrative and 
personnel records of the claimant's 
second period of active service (Air 
Force), including his compete service 
entrance and service separation 
examinations, any Report of Medical 
History completed by the claimant at 
service entry or separation, and any 
additional records bearing upon his 
Medical Board or Physical Evaluation 
Board proceedings, including any 
narrative summary prepared for those 
proceedings.  

5.  Upon completion of the above-
requested development, the RO should 
schedule special VA orthopedic and 
neurological examinations of the 
claimant's back by qualified examiners 
who have reviewed his claims folder, 
including his complete service medical 
records, in order to determine the 
current nature, extent, and disabling 
manifestations of any chronic back 
disability found present.  The requested 
examination should include all indicated 
testing, including X-ray studies of the 
claimant's back.  The examiners should be 
asked to express their opinions as to 
whether any currently demonstrated back 
disability is related to the veteran's 
inservice back complaints in April 1991 
and January 1992, or whether it is at 
least as likely as not that any current 
back disability found present was caused 
or worsened by any trauma or pathology of 
the back shown during active service.  A 
complete rationale must be provided for 
any opinions expressed. 

6.  The RO should schedule a special VA 
otolarygeal examination of the claimant 
by a qualified examiner who has reviewed 
the claimant's claims folder, including 
his complete service medical records and 
the private medical records of treatment 
and septoplasty in March 1987, in order 
to determine the current nature, extent, 
and disabling manifestations of any 
chronic nasal abnormality, deformity, 
deficit or obstruction found present, or 
any trauma or pathology of the nose or 
sinuses, including chronic sinusitis or 
rhinitis.  The RO should provide the 
examining specialist a copy of this 
remand order for review.  The examining 
specialist should offer his or her 
medical opinion as to whether the 
turbinate hypertrophy found on 
examination of the claimant on the third 
day of basic training in January 1987 
indicates a preexisting condition, and 
the nature of that condition.  The 
examining specialist should offer his or 
her medical opinion as to whether any 
current nasal disability found present 
originated or worsened during the 
claimant's periods of active service, and 
to express his or her opinion as to 
whether it is at least as likely as not 
that any currently demonstrated nasal 
disability is related to the veteran's 
March 1987 septal repair or was caused or 
worsened by the ameliorative nasal 
surgery performed during active service 
in May 1991.  A complete rationale must 
be provided for any opinions expressed. 

7.  The RO should schedule a special VA 
examination of the claimant by qualified 
cardiovascular and neurologic examiners 
who have reviewed the claimant's complete 
claims folder, including all service 
medical records and private and VA 
medical records of treatment and 
examination of the claimant, in order to 
determine the current nature, extent, 
disabling manifestations, and correct 
diagnosis of the claimant's service-
connected headache disorder.  All 
necessary and indicated diagnostic tests 
should be conducted, and the findings 
reported in detail.  The examiners should 
express their opinions, based upon their 
examinations and their review of the 
complete clinical record, as to the 
social and industrial impairment, if any, 
stemming from the claimant's service-
connected headache disorder.  A complete 
rationale must be provided for any 
opinions expressed. 

8.  Following completion of the 
foregoing, the RO must review the 
examination reports and ensure that all 
of the requested development actions have 
been conducted and completed in full.  If 
any development is incomplete, including 
if the requested examinations do not 
include all test reports, special studies 
or opinions requested, as well as an 
affirmative statement that the examiners 
have reviewed the veteran's claims 
folder, including his service medical 
records, appropriate corrective action 
should be implemented prior to returning 
the case to the Board.  

9.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of entitlement to 
a rating in excess of 30 percent for a 
headache disorder, rated as migraine 
headache, including consideration of an 
extraschedular rating under  38 C.F.R. 
§ 3.321(b)(1) (2001), and entitlement to 
service connection for a back disability 
and for postoperative residuals of nasal 
surgery, to include sinusitis and 
rhinitis.  

If the benefits sought on appeal are not granted to the 
claimant's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the claimant and his 
representative should be provided an opportunity to respond.  
The claimant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




